Title: To John Adams from Alexander Hamilton, 7 September 1799
From: Hamilton, Alexander
To: Adams, John



Sir,
New York Sepr 7. 1799

General Wilkinson, who has been some weeks in this City, in consequence of an invitation having for object the readjustment of our Western Military affairs, is about to make a journey to Braintree to pay his respects to you. On such an occasion, I hope it will not be thought improper that I should address you on the subject of this officer; since what I shall say will accord with what I know to be the views of General Washington and with what I have reason to believe has been already suggested to you, with his support, by the Secretary of War.
You are apprised, Sir, that General Wilkinson served with distinction in our revolutionary war, and acquired in it the rank of Brigadier General—that for many years since that war he has been in the military service of the Government with the same rank, in which rank he for some time had the chief command of the army—That he has also served with distinction, in this latter period, General Wayne, who was not his friend, has, upon in one instance within my knowlege, very amply testified.
The decided impression on my mind as the result of all that I have heard or known of this Officer, is, that he is eminently qualified as to talents, is brave enterprising active and diligent, warmly animated by the genuine spirit of his profession and devoted to it. The recent communications between us have satisfied me more than ever that he is well entitled to the character I have just given of him.
So circumstanced and so qualified,  all military usage and analogy give the General a very strong claim to promotion. His sensibility would suffer with reason, if he has it not, and it would require more than usual patriotism and magnanimity to preserve him from discontent and disgust.
I, as well as others, have heard hard things said of the General, but I have never myself seen the shadow of proof, and I have been myself too much the victim of obloquy, to listen to detraction unsupported by facts—
Permit me to add, that I hold no thing so unsafe in public affairs as half confidence—that in my opinion to employ a man in delicate and important stations, and to act towards him so as to convince him that he is not trusted and is not to receive the common share of public reward, is the most effectual way that can be adopted to make him unfaithful:—while, if we only allow him a well-informed ambition, his fidelity may be assured by letting him see that it will best advance the interest of his ambition.
In hazarding these remarks I do not mean to present to you observations which could possibly escape your own reflections; but merely to indicate the manner of viewing the subject which determines my judgment that it is both right and expedient to promote General Wilkinson to the rank of Major General in the present army.
Should the matter appear to you in the same light, I submit whether it will not be proper previously to unsterdand with General Wilkinson, that he must it may happen in the event that General Knox may be called into the army with a priority to him. For this there are many reasons which will occur to you without being mentioned, and I may without impropriety add that it will meet the ideas of General Washington.
In the course of his conversations with me the General Wilkinson has stated that important advantages might result from the appointment of leading characters at the Natches and elsewhere on the Western Waters as officers in the Eventual army;—calling them immediately into service with a title to the emoluments of their grades.
I have not had time to reflect so maturely on the proposition as to have formed a definitive opinion of its expediency—But it strikes me in a very agreeable manner & accordingly I offer it to your consideration. The arguments in its favour will not require to be specified in order to be appreciated by you. It is obviously a powerful means of conciliating the inhabitants, in the quarter to which it applies, and of rending them auxiliary in case of need to our military operations. It is presumed they may be provisionally embodied under the leaders who may be selected.
I will make no apology for the liberty I take by this letter. The solitariness of the example will I trust evince that it is not my wish to travel out of the regular and ordinary road of communication.
With high respect and / true esteem I have the honor / to be sir / Your obedient servt

Alex Hamilton